DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8/9/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein for the foreign patent document has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 10-11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected as indefinite for the recitation of “first arm includes a cable having a first end, a second end, and an arcuate portion, the first closed loop including the arcuate portion” in lines 1-3.  The Oxford English Dictionary recites a closed loop is defined “[a] shape produced by a curve that bends around and crosses itself.” Therefore, it is unclear how a cable with two open ends and an arcuate portion meets the definition of a closed loop. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Therefore, the term is indefinite because the specification does not clearly redefine the term.
Claims 6-8 are rejected for depending upon an indefinite claim.
The term "about 22.5 degrees" in claim 10 lines 2-3 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "about 0 through 90 degrees" in claim 11 lines 2-3 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 20 is rejected as indefinite for the recitation of “connection arrangement for connecting to the arm” in line 2.  Since claim 15 from which claim 20 depends recites a first and second arm (lines 3-8) it is unclear if the recitation “the arm” is meant to encompass only one of the two arms or both arms.  In the interest in compact prosecution the limitation will be interpreted as being to both arms.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovell et al (US Patent Pub. 20120296171A1).
Lovell discloses a surgical instrument (method and apparatus for performing spinal fusion surgery, Fig. 2-4, 31-39, and 50-52).  Specifically in regards to claim 1, Lovell discloses a first arm (16 having 6) including a first closed loop (304) engageable with a first spinal implant (7) disposed with a first vertebral surface; and a second arm (14 having 6) movable relative to the first arm (16 having 6) via a distraction member (12) and including a second closed loop (304) engageable with a second spinal implant (7) disposed with a second vertebral surface (Lovell discloses wherein the hoop 304 of the shim assembly 6 can be a cable.) (Fig. 2-4, 31-39, and 50-52; and Page 13 Para. [0232], Page 26 Para. [0299] and Page 8 Para. [0207]).
In regards to claim 2, Lovell discloses wherein a distal end (end of 16 shown in Fig. 2 having hoop 304 extending therefrom) of the first arm (16 having 6) and the first closed loop (304) define a capture surface configured to be disposed about an outer surface of the first spinal implant (7) (Fig. 2-4 and 39).
In regards to claim 3, Lovell discloses wherein at least one of the loops (304) comprises a flexible cable (Lovell discloses wherein the hoop 304 of the shim assembly 6 can be a cable, and its flexible since the hoop 304 is described as being manipulated from a first position with a first 
In regards to claim 4, Lovell discloses wherein at least one of the loops comprises stainless steel cable (Lovell discloses wherein the hoop 304 of the shim assembly 6 can be a cable, and wherein the device is made of stainless steel.) (Fig. 2-4 and 31-39; and Page 13 Para. [0232], Page 26 Para. [0299] and [0302]).
In regards to claim 5, Lovell discloses wherein the first arm (16 having 6) includes a cable having a first end, a second end, and an arcuate portion (portion forming hoop 304), the first closed loop (304) including the arcuate portion (Lovell discloses wherein the hoop 304 of the shim assembly 6 can be formed by a cable.) (Fig. 2-4 and 31-39; and Page 13 Para. [0232], Page 26 Para. [0299]).
In regards to claims 6-7, Lovell discloses wherein the first arm (16 having 6) defines openings/elongate channels (grooves 252) configured for disposal of the ends (As can be seen in Fig. 38-39 and 22, the blades 16 and 14 have track grooves 252 that are meant to receive the shim 6.  Therefore the ends of the cable would also be held in place by shim portion 302 against the tracks 252 in the blades.) (Fig. 22 and 38-39; and Page 11 Para. [0224]- Page 12 Para. [0226]; and Page 13 Para. [0232] to Page 14 Para. [0235]).
In regards to claim 8, Lovell discloses wherein the first arm (16 having 6) includes a clamp (302) to fix the ends with the first arm (16 having 6) (Fig. 31-39; and Page 13 Para. [0232] to Page 14 Para. [0238]).
In regards to claim 9
In regards to claim 11, Lovell discloses wherein the first arm (16 having 6) defines a longitudinal axis (axis along body of 16) and the first closed loop (304) extends distally at an angle in a range of about 0 through about 90 degrees relative to the axis (As can be seen in Fig. 2-4, the hoop 304 extends at 90 degrees to the axis of the blade 16.) (Fig. 2-4).
In regards to claim 12, Lovell discloses wherein the first spinal implant (7) includes a bone screw shank (Fig. 2-5).
In regards to claim 13, Lovell discloses surgical instrument (5) comprising at least one arm (16 and 14 each having 6) including at least one channel (252) and a distal face; a cable having a first end, a second end and an arcuate portion, the ends being disposed with the at least one channel (252) and the arcuate portion extending from the at least one arm (16 having 6) in a closed loop (304) with the distal face for disposal about a bone screw (7) shank  (Lovell discloses wherein the hoop 304 of the shim assembly 6 can be formed by a cable.) (Fig. 2-4, 31-39, and 50-52; and Page 13 Para. [0232], Page 26 Para. [0299] and Page 8 Para. [0207]).
In regards to claim 14, Lovell discloses wherein the at least one arm (16 and 14 each having 6) includes a first arm (16 having 6) and a second arm (14 having 6) movable relative to the first (16 having 6) in a configuration to distract vertebral tissue (Fig. 2-6; and Page 8 Para. [0207]).
In regards to claim 15, Lovell discloses surgical instrument (5) comprising a distraction member (12); a first arm (16 having 6) connected with the distraction member (12) and including a closed loop (304) engageable with a first spinal implant (7) disposed with a first vertebral surface; and a second arm (14 having 6) connected with the distraction member (12) and being movable relative to the first arm (16 having 6), the second arm (14 having 6) including a closed loop (304) engageable with a second spinal implant (7) disposed with a second vertebral surface 
In regards to claim 16, Lovell discloses wherein a portion of the distraction member (12) includes a gear rack (22 having rack members 58 and 60) engageable with a portion of the distraction member (12) having a gear surface (80) such that the first arm (16 having 6) is axially translatable relative to the second arm (14 having 6) (Fig. 2-7 and 12-14; and Page 8 Para. [0208] to Page 9 Para. [0214]).
In regards to claim 17-18, Lovell discloses wherein the distraction member (12) includes extensions (26,28) connected with the arms (16 and 14 each having 6), the extensions (26,28) being connected via a pivot such that the arms (14 and 16 each having 6) are relatively movable; and wherein at least one of the arms(14 and 16 each having 6)  is movable about a plurality of axes relative to the distraction member (12) (Lovell discloses wherein the blades 16,14 are connected to the arms 28,26 by means of a post 230 which allows for the angular adjustment of the blades, the blades are also linearly adjustable in regards to the housing 20.) (Fig. 2-7 and 18-26; and Page 8 Para. [0207]-[0208], Page 11 Para. [0220]-[0222] and [0224]-[0225], and Page 12 Para. [0227]).


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilcox et al (US Patent 7618424B2).
Wilcox discloses a surgical system (orthopedic instrument, Fig. 11-12).  Specifically in regards to claim 15, Wilcox discloses a distraction member (36, 49,41); a first arm (132) connected with the distraction member (36,49,41) and including a closed loop (86) engageable .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovell.
Lovell discloses a system composed of a distraction member connected to first and second arms each arm having a closed loop extending from the distal end of the arm.  Lovell in regards to claim 10 discloses the claimed invention specifically the first arm (16 having 6) defining a longitudinal axis (axis along body of 16) and the first closed loop (304) extends distally at an angle relative to the axis, except Lovell does not disclose wherein the angle is about 22.5 degrees. It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to make the hoop (304) from the arm (16 having 6) at an angle about 22.5 degrees as an obvious matter of design choice since a person of ordinary skill in the art would have found it obvious absent persuasive evidence that the particular configuration of the claimed hoop was significant.  In addition, Applicant in their specification as originally filed in Para. .

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox in view of Chang (US Patent Pub. 20030055319A1).
Wilcox discloses a system composed of a distraction member connected to first and second arms each arm having a closed loop.  However, Wilcox is silent as to the arms selected from arms being selected from a kit having a plurality of alternative sized arms for a selected orientation, each arm including a mating surface engageable with the distraction member such that the arm is interchangeable with the distraction member to comprise a surgical instrument having the selected orientation relative to the distraction member.  Chang discloses a surgical system (surgical retractor, Fig. 1-2, 5-8B).  Specifically in regards to claim 19, Chang discloses  distraction member (16 and 18) connected to a first and second arm (blades 78,82 shown in Fig. 1-2 and 7A-8B), and wherein the arms (blades 78,82 shown in Fig. 1-2 and 7A-8B) are selected from a kit having a plurality of alternative sized arms (Fig. 7A-8B) for a selected orientation, each arm (blades 78,82 shown in Fig. 1-2 and 7A-8B) including a mating surface (surface of 52 having 60) engageable with the distraction member (16,18) such that the arm (blades 78,82 shown in Fig. 1-2 and 7A-8B) is interchangeable with the distraction member (16,18) to comprise a surgical instrument having the selected orientation relative to the distraction member claim 20, Chang discloses wherein the distraction member (16,18) includes a portion of a ball detent (56) connection arrangement for connecting to the arms (blades 78,82 shown in Fig. 1-2 and 7A-8B) (Fig. 5-6; and Page 3 Para. [0039]-[0041]).   It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the arms (132,134) of Wilcox to be come in a kit of different sizes and to be connected to the distraction member by means of a ball detent connection as taught in Chang in order to have a system that provides for detachment and attachment of any selected pair of blades/arms, facilitating effective retraction under widely varying conditions demanding different degrees of retraction and visualization while still allowing the blades/arms to pivot as needed (Page 2 Para. [0021] and Page 3 Para. [0039] and [0041]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Examiner, Art Unit 3775